Citation Nr: 1735536	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-13 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2. Entitlement to an initial rating in excess of 10 percent for right ankle instability.

3. Entitlement to an initial, compensable rating for right knee patellofemoral syndrome. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to October 2002. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran has since relocated to Tennessee and the appeal is in the jurisdiction of the Nashville RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the hearing, the Veteran stated that her GERD, ankle and knee disabilities have worsened since the April 2012 VA examination.  As the record may not accurately reflect the current severity of the service-connected disabilities, another examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran noted she deals with heartburn on a daily basis, has trouble swallowing at times and has been prescribed medication for her GERD.  At the April 2012 examination, she was only taking over-the-counter medication.  

The Veteran testified that her right ankle is constantly sore unless she takes the medication prescribed by the VA.  Without the medication the Veteran stated that the pain is about an eight out of ten, with medication the pain is about a three.  The Veteran noted that she wear a brace which was prescribed by the VA, but her ankle buckles, or gives way, at least twice a week.  

Regarding her right knee condition, during her hearing, the Veteran stated that every morning she wakes up with a stiff knee, until she takes her medication.  She specifically stated her right knee condition has become worse since the April 2012 VA examination.  The Veteran noted she feels a clicking sensation, looseness, and actual popping when she flexes her right knee.  The Veteran noted that she feels her knee give away, especially when she kneels down, and she does not feel completely stable on it.  

The Veteran testified that all her treatment is at VA.  On remand, complete treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, any outstanding VA treatment record since March 2013. 

2. After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine the current severity of the service-connected GERD, right ankle and right knee disabilities.  

Copies of all pertinent records should be made available to the examiners for review.  

The examiners are requested to delineate all symptomatology associated with, and the current severity of, the GERD, right ankle and right knee.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible. 

With respect to range of motion testing of the right knee and right ankle, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so. 

3.  Thereafter, readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit should remain denied, or not be granted in full, issue the Veteran and her representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




